Name: 95/443/EC: Commission Decision of 18 October 1995 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries, to take account of certain meat from Uruguay
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  animal product;  America;  tariff policy;  agri-foodstuffs
 Date Published: 1995-10-28

 Avis juridique important|31995D044395/443/EC: Commission Decision of 18 October 1995 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries, to take account of certain meat from Uruguay Official Journal L 258 , 28/10/1995 P. 0065 - 0066COMMISSION DECISION of 18 October 1995 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries, to take account of certain meat from Uruguay (Text with EEA relevance) (95/443/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 14, 15 and 16 thereof, Whereas the animal health conditions and veterinary certification for imports of fresh meat from Uruguay, among others, are established by Commission Decision 93/402/EEC (2), as last amended by Decision 95/349/EC (3); Whereas outbreaks of foot-and-mouth disease have not been officially recorded in Uruguay since June 1990; whereas no vaccinations against the disease have taken place since 15 June 1994; Whereas the competent authorities of that country have prepared an action plan to slaughter and destroy animals affected by foot-and-mouth disease should the disease reoccur; Whereas the importation from Uruguay of fresh meat of bovine, ovine and caprine animals is deemed acceptable as a result; Whereas Decision 93/402/EEC must be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/402/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision shall apply from the day following its publication in the Official Journal of the European Communities. However, in the 30 days following the date from which this Decision applies, the Member States shall authorize the importation from Uruguay of fresh meat produced and certified in accordance with the provisions in force before that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 October 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX II (Version No 01/95) >TABLE> PF: Destined for the pet food industry.` </(BLK0)NOTES></(BLK0)TBL>